 Case 2:18-cv-00138-JRG Document 25 Filed 10/31/19 Page 1 of 1 PageID #: 379



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 FRACTUS, S.A.,

               Plaintiff,                               JURY TRIAL DEMANDED
        v.

 CELLCO PARTNERSHIP D/B/A VERIZON                       Case No. 2:18-cv-00138-JRG
 WIRELESS,

               Defendant.



                                           ORDER

       Before the Court is the Joint Motion to Extend the Stay (the “Motion”) filed by

Plaintiff Fractus, S.A. and Defendant Cellco Partnership D/B/A Verizon Wireless. (Dkt. No. 24.)
.
Having considered the Motion and noting the parties’ agreement, the Court is of the opinion

that the Motion should be and hereby is GRANTED.

       It is therefore ORDERED that any existing deadlines contained in the Court’s Docket

Control Order for Case No. 2:18-cv-0138-JRG are stayed for fourteen (14) days, during which

time appropriate dismissal papers shall be submitted. This stay does not extend to any existing

deadlines as to any case other than Case No. 2:18-cv-0138-JRG.

   So ORDERED and SIGNED this 30th day of October, 2019.




                                                   ____________________________________
                                                   RODNEY GILSTRAP
                                                   UNITED STATES DISTRICT JUDGE
